APPEAL OF CARSO PAPER CO., INC.Carso Paper Co. v. CommissionerDocket No. 4930.United States Board of Tax Appeals3 B.T.A. 28; 1925 BTA LEXIS 2072; November 12, 1925, Decided Submitted October 13, 1925.  *2072 William M. Smith, Esq., for the taxpayer.  F. O. Graves, Esq., for the Commissioner.  *28  Before SMITH, JAMES, LITTLETON, and TRUSSELL.  This appeal is from the determination of a deficiency in income and profits tax for the year 1920 in the amount of $485.60.  The point in issue is the right of the taxpayer to deduct from gross income, in its income and profits-tax return for the year 1920, $1,000 paid by the taxpayer toward the establishment of a hospital in the village of Dansville, N.Y.FINDINGS OF FACT.  The taxpayer is a Massachusetts corporation with its principal office at Dansville, N.Y.  It is engaged in the manufacture and sale of paper.  It employs labor at Dansville.  In 1920 it contributed $1,000 toward the establishment of a hospital in the city or village *29  in which its principal plant was located and deducted the amount of the contribution from gross income in its income-tax return for 1920.  The deduction was disallowed by the Commissioner.  DECISION.  The determination of the Commissioner is approved.